     Case 3:20-cv-01524-DMS-MDD Document 15 Filed 02/23/21 PageID.53 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT
 8                     SOUTHERN DISTRICT OF CALIFORNIA
 9
10   JEFFREY KOPICKO,                         Case No.: 20cv1524-DMS-MDD
11                               Plaintiff,
                                              ORDER GRANTING JOINT
12   v.                                       MOTION TO CONTINUE CASE
                                              MANAGEMENT AND EARLY
13   ANTHEM LIFE INSURANCE
                                              NEUTRAL EVALUATION
     COMPANY,
14                                            CONFERENCE
                               Defendant.
15
                                              [ECF No. 14]
16
17
18         On February 23, 2021, the Parties jointly moved to Court to continue
19   the Early Neutral Evaluation Conference (“ENE”) and Case Management
20   Conference (“CMC”) due to a conflict Defendant’s counsel has in another case.
21   (ECF No. 14). Upon due consideration, and good cause appearing, the Court
22   GRANTS the parties’ joint motion and RESETS the Early Neutral
23   Evaluation Conference and Case Management Conference to March 25,
24   2021 at 9:30 a.m. before United States Magistrate Judge Mitchell D.
25   Dembin. The Joint Discovery Plan and Confidential Early Neutral
26   Evaluation Briefs shall be submitted to chambers no later than March 18,
27   2021. All other guidelines remain as previously set. (See ECF No. 12). The

                                              1
                                                                     20cv1524-DMS-MDD
     Case 3:20-cv-01524-DMS-MDD Document 15 Filed 02/23/21 PageID.54 Page 2 of 2



 1   parties are instructed to use the same Notice of Teleconference Information
 2   Sheet. (See ECF No. 13).
 3         IT IS SO ORDERED.

 4   Dated: February 23, 2021

 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                            2
                                                                     20cv1524-DMS-MDD
